1
2
3                                                         JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10                                   SOUTHERN DIVISION
11
     JACK DINH, individually and on                CASE NO.: 8:19-cv-01310-JVS-KES
12   behalf of all others similarly situated,      (KESx)
13
                  Plaintiffs,                      ORDER GRANTING
14                                                 STIPULATION TO DISMISS
15         v.                                      WITHOUT PREJUDICE
                                                   PURSUANT TO FED. R. CIV. P.
16   CHECKERS DRIVE-IN                             41(a)(1)(A)(ii)
17   RESTAURANTS, INC.

18                Defendants.
19
20
21
22
23
24
25
26
27
28

                                                                       8:19-cv-01310-JVS-KES
                                ORDER OF DISMISSAL WITHOUT PREJUDICE
1
                                            ORDER
2
           Having reviewed the Parties’ Stipulation to Dismiss Without Prejudice Pursuant
3
     to Fed. R. Civ. P. 41(a)(1)(A)(ii), and good cause being shown, IT IS HEREBY
4
     ORDERED THAT:
5
           1.    The action is dismissed in its entirety without prejudice; and,
6
           2.    The Parties shall bear their own fees and costs.
7
           IT IS SO ORDERED.
8
9
10   Dated: January 08, 2020
11                                                       Hon. James V. Selna
                                                         United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               1                            8:19-cv-01310-JVS
                       [PROPOSED] ORDER OF DISMISSAL WITHOUT PREJUDICE
